In re Chalmette Christian Academy; World Prayer Tabernacle d/b/a Chalmette Christian Academy; Louisiana Board of Regents; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of St. Bernard, 34th Judicial District Court Div. B, No. 104-284; to the Court of Appeal, Fourth Circuit, No. 2005-C-1448.
Granted. The trial court erred in denying relator’s motion for suspensive appeal of the judgment granting class certification order. See Davis v. Jazz Casino Company, L.L.C., 03-276 (La.6/6/03), 849 So.2d 497. Accordingly, the matter is remanded to the trial court with instructions to grant relator’s motion for a suspensive appeal.